United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3302
                         ___________________________

                             Bruce E. Strauss, Trustee

                              lllllllllllllllllllllAppellee

                                           v.

                        Bruce Alan Cole; Nanette H. Cole

                             lllllllllllllllllllllAppellants
                                    ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: June 29, 2015
                               Filed: July 6, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      In this adversary proceeding filed in the Chapter 7 involuntary bankruptcy case
of debtor Mamtek US, Inc., Bruce Cole and Nanette Cole appeal after the bankruptcy
court1 granted the trustee’s motion for summary judgment on claims seeking to avoid
certain fraudulent and preferential transfers, and the district court2 adopted the
bankruptcy court’s findings and conclusions, and independently granted the trustee’s
motion. After careful review of the record and the parties’ arguments on appeal, see
Contemporary Indus. Corp. v. Frost, 564 F.3d 981, 984 (8th Cir. 2009) (standard of
review), we conclude that there is no basis for reversal, see Exec. Benefits Ins.
Agency v. Arkison, 134 S. Ct. 2165, 2172-75 (2014). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Dennis R. Dow, Chief Judge, United States Bankruptcy Court
for the Western District of Missouri.
      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                        -2-